Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11418610 (hereinafter ‘610). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in following table is anticipated by a correspondingly mapped ‘610 claim.
Instant claims
‘610 claims
1. An apparatus, comprising: 
means for identifying to: 
identify a first request having a first source port number, from a device; 

determine whether a second request, having a second source port number, is within a threshold number of ports from the first source port number; 

group the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number; and 

means for classifying to 
generate session windows, the session windows including the threshold number of ports, wherein the session windows are applied to lowest and highest source port numbers associated with a current session.




2. The apparatus of claim 1, further including means for identifying an application to identify an application associated with the first session.

3. The apparatus of claim 2, wherein the means for identifying an application is to identify the application as a first application when a user agent of the first request matches a first application pattern associated with the first application. 

4. The apparatus of claim 3, wherein, when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, the application identifier is to identify the application as the first application.

5. The apparatus of claim 2, further including a creditor to credit use of the application during the first session.

6. The apparatus of claim 2, wherein the means for identifying is to determine whether a third request, having a third port number, is at least one of: (1) within a lower session window from the lower of the first and the second source port number, (2) within an upper session window from the higher of the first and the second source port number.

7. The apparatus of claim 6, wherein the means for identifying is to group the third request in the first session.

8. A method, comprising:

identifying a first request having a first source port number, from a device; 


determining whether a second request, having a second source port number, is within a threshold number of ports from the first source port number;


grouping the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number, wherein session windows including the threshold number of ports move to the highest and lowest source port numbers associated with a current session; and

identifying an application associated with the first session (maps to ‘610, claim 2).





9. The method of claim 8, further including:
determining whether a third request, having a third port number, is at least one of: (1) within a lower session window from the lower of the first and the second source port number, (2) within an upper session window from the higher of the first and the second source port number; and

grouping the third request in the first session (maps to ‘610, claim 7).


10. The method of claim 9, wherein requests are gathered on a proxy server.

11. The method of claim 10, wherein the proxy server is intermediate to the device associated with a panelist generating requests and media provider providing media to the device.

12. The method of claim 8, wherein an identifier of the first session is associated with the first and the second request.

13. The method of claim 8, further including identifying the application as a first application when a user agent of the first request matches a first application pattern associated with the first application.

14. The method of claim 13, wherein, when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, identifying the application as the first application.

15. The method of claim 8, further including crediting use of the application during the first session.

16. A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to, at least:

identify a first request having a first source port number, from a device;

determine whether a second request, having a second source port number, is within a threshold number of ports from the first source port number;

group the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number, 
wherein session windows including the threshold number of ports move to the highest and lowest source port numbers associated with a current session; and

identify an application associated with the first session (maps to ‘610, claim 19).





17. The non-transitory computer readable medium as defined in claim 16, further including instructions that, when executed, cause the machine to:

determine whether a third request, having a third port number, is at least one of: (1) within a lower session window from the lower of the first and the second source port number, (2) within an upper session window from the higher of the first and the second source port number; and

group the third request in the first session (maps to ‘610, claim 24).



18. The non-transitory computer readable medium as defined in claim 17, further including instructions that, when executed, cause the machine to identify the application as a first application when a user agent of the first request matches a first application pattern associated with the first application.

19. The non-transitory computer readable medium as defined in claim 18, further including instructions that, when executed, cause the machine to identify the application as the first application when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, identifying the application as the first application.

20. The non-transitory computer readable medium as defined in claim 16, further including instructions that, when executed, cause the machine to credit use of the application during the first session.

11. An apparatus, comprising: 
a session identifier to: 
identify a first request having a first source port number, from a device; 

determine whether a second request, having a second source port number, is within a threshold number of ports from the first source port number; 

group the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number; and 

a session classifier to: 
generate session windows, the session windows including the threshold number of ports, wherein the session windows are applied to lowest and highest source port numbers associated with a current session, wherein at least one of the session identifier or the session classifier is implemented by a logic circuit.

12. The apparatus as defined in claim 11, further including an application identifier to identify an application associated with the first session.

13. The apparatus of claim 12, wherein the application identifier is to identify the application as a first application when a user agent of the first request matches a first application pattern associated with the first application.

14. The apparatus of claim 13, wherein, when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, the application identifier is to identify the application as the first application.

15. The apparatus of claim 12, further including a creditor to credit use of the application during the first session.

16. The apparatus as defined in claim 12, wherein the session identifier is to determine whether a third request, having a third port number, is at least one of: (1) within a lower session window from the lower of the first and the second source port number, (2) within an upper session window from the higher of the first and the second source port number.

17. The apparatus as defined in claim 16, wherein the session identifier is to group the third request in the first session.

1. A method, comprising: 

identifying, by executing an instruction with a processor, a first request having a first source port number, from a device; 

determining, by executing an instruction with a processor, whether a second request, having a second source port number, is within a threshold number of ports from the first source port number; 

grouping, by executing an instruction with a processor, the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number; and generating, by executing an instruction with a processor, session windows, the session windows including the threshold number of ports, wherein the session windows are applied to lowest and highest source port numbers associated with a current session.

2. The method as defined in claim 1, further including identifying an application associated with the first session.

6. The method as defined in claim 1, further including 
determining whether a third request, having a third port number, is at least one of: (1) within a lower session window from the lower of the first and the second source port number, (2) within an upper session window from the higher of the first and the second source port number.

7. The method as defined in claim 6, further including grouping the third request in the first session.

8. The method of claim 1, wherein requests are gathered on a proxy server.

9. The method of claim 8, wherein the proxy server is intermediate to the device associated with a panelist generating requests and media provider providing the media to the device.

10. The method of claim 1, further including associating an identifier of the first session with the first and the second request.

3. The method of claim 2, further including identifying the application as a first application when a user agent of the first request matches a first application pattern associated with the first application.

4. The method of claim 3, wherein, when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application, identifying the application as the first application.

5. The method of claim 2, further including crediting use of the application during the first session.

18. A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to, at least: 

identify a first request having a first source port number, from a device; 

determine whether a second request, having a second source port number, is within a threshold number of ports from the first source port number; 

group the first and the second requests as a first session when the second source port number is within the threshold number of ports from the first source port number; and generate session windows, the session windows including the threshold number of ports, wherein the session windows are applied to lowest and highest source port numbers associated with a current session.

19. The non-transitory computer readable medium as defined in claim 18, further including instructions that, when executed, cause the machine to identify an application associated with the first session.

23. The non-transitory computer readable medium as defined in claim 19, further including instructions that, when executed, cause the machine to 

determine whether a third request, having a third port number, is at least one of: (1) within a lower session window from the lower of the first and the second source port number, (2) within an upper session window from the higher of the first and the second source port number.

24. The non-transitory computer readable medium as defined in claim 23, wherein a session identifier is to group the third request in the first session.

20. The non-transitory computer readable medium as defined in claim 19, further including instructions that, when executed, cause the machine to identify the application as a first application when a user agent of the first request matches a first application pattern associated with the first application.

21. The non-transitory computer readable medium as defined in claim 20, further including instructions that, when executed, cause the machine to identify the application as the first application when the user agent of the first request does not match an application pattern associated with any application and a uniform resource locator (URL) matches the first application pattern associated with the first application.



22. The non-transitory computer readable medium as defined in claim 19, further including instructions that, when executed, cause the machine to credit use of the application during the first session.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443